Citation Nr: 0827149	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for low back disability.  

3. Entitlement to service connection for bursitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1963 to March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or disease of service origin.

2. There is no competent evidence of a current low back 
disability.  

3. There is no competent evidence of current bursitis.  


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).

3. Bursitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in December 2005 and March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records.  The notice 
included the provisions for the degree of disability 
assignable and effective date of the claim, that is, the date 
of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the statement of the case, dated in October 2006.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The veteran claims he injured his lower back in 1964 during 
service while playing baseball and was taken to the Dunham 
Army Hospital.  In March 2007, the National Personnel Records 
Center reported that records from May 25, 1964, to March 12, 
1965, from Dunham Army Hospital could not be located.  

In July 2007, the RO notified the veteran of unavailability 
the records from Dunham Army Hospital. 

As the record does not indicate that the current 
hypertension, claimed low back disability and bursitis  may 
be associated with an established event, injury, or disease 
in service, VA medical opinions are not necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131.  

For a veteran who served 90 days or more during a period of 
war, there is a presumption of service connection for 
hypertension, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment or diagnosis of  hypertension, 
low back abnormality, or bursitis.  On induction examination 
in March 1963, blood pressure was 110/80.  In June and 
October 1964, X-rays revealed no significant abnormality.  On 
separation examination, the veteran denied high blood 
pressure, bone or joint problems or shoulder, elbow, or knee 
problems.  Blood pressure was 130/80.  The spine and upper 
and lower extremities were evaluated as normal.  None of the 
claimed disabilities was listed as a defect or diagnosis by 
the examiner. 

After service, private medical records, dated in May 1980, 
documented borderline hypertension and treatment of 
hypertension since then. 

Private medical records document a complaint of right 
shoulder pain after exercise (May 1981), right shoulder and 
elbow and left knee arthralgia (September 1996), and 
occasional joint symptoms of the lower extremities (January 
1998). 

In December 2006, the veteran submitted copies of 
prescriptions for Ibuprofen, which he stated were for back 
and joint pain.  He stated that he injured his lower back in 
1964 during service while playing baseball and was taken to a 
military hospital and diagnosed with severe bruised vertebra.  
He stated that he was currently treated for a pinched nerve 
in his lower back.  

In December 2006, the veteran stated that during service he 
was exposure to carcinogens while working in chemical and 
biochemical laboratories, resulting in the current 
inflammation in his joints and muscles. 

Analysis

Although the some of the service treatment records are 
unavailable, there is no evidence contemporaneous with 
service or evidence from any other source to affirmatively 
show that hypertension, a low back disability, or bursitis 
was present coincident with service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a). 

Even without all the service treatment records, service 
connection may still be established by continuity of 
symptomatology after service, by presumptive service 
connection for a chronic disease, or by the diagnosis of the 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Hypertension 

As hypertension was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of hypertension during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for hypertension based on the 
initial documentation of the disability after service under 
38 C.F.R. § 3.303(d), hypertension was first documented in 
May 1980 well beyond the one-year presumptive period for 
manifestation of hypertension as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 



And hypertension is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board rejects the veteran's 
statements, relating his current hypertension to service.  
Jandreau v.Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no favorable 
medical evidence. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for hypertension for the reasons 
articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Low Back and Bursitis  

On the basis of the service treatment records, neither a low 
back abnormality nor bursitis was not affirmatively shown 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

After service, private medical records document a complaint 
of right shoulder pain after exercise (May 1981), right 
shoulder and elbow and left knee arthralgia (September 1996), 
and occasional joint symptoms of the lower extremities 
(January 1998).  The veteran states that he takes medication 
for back and joint pain and that his current joint and muscle 
inflammation is due to exposure to carcinogens while working 
in chemical and biochemical laboratories during service. 

Residuals of a low back injury or bursitis is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  





As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  

For this reason, the Board rejects the veteran's statements, 
as to whether or not he currently has a low back disability 
or bursitis, as competent evidence to substantiate the 
claims.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Although the veteran is competent to describe an injury and 
painful joints, this alone is not enough to establish service 
connection.  There must be a current disability resulting 
from an established injury or disease or event, resulting in 
an injury or disease.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 

As for the complaints of back pain and painful joints, pain 
alone does not constitute a disability without an identified 
basis for the pain.  Sanchez- Benitez v. West, 13 Vet. App. 
282, 285 (1999) (Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 
(Fed. Cir. 2001).

As the Board may consider only independent medical evidence 
to support its 
finding on a question involving a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence of a low back disability or bursitis, there 
can be no valid claims for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claims 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for hypertension is denied.

Service connection for low back disability is denied.  

Service connection for bursitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


